 1   RICHARD A. SCHONFELD, ESQ.
 2   Nevada Bar No. 6815
     CHESNOFF & SCHONFELD
 3   520 South Fourth Street
     Las Vegas, Nevada 89101
 4
     Telephone: (702)384-5563
 5   Attorney for Defendant, MONDIER KHAIRA

 6                       UNITED STATES DISTRICT COURT
 7                             DISTRICT OF NEVADA
                                      ****
 8   UNITED STATES OF AMERICA         )
                                      )
 9
                    Plaintiff,        )
10                                    )
     v.                               )    CASE NO: 2:16-cr-00183-JAD-PAL
11                                    )
12   MONDIER KHAIRA,                  )
                                      )
13                  Defendant.        )
                                      )
14
15                   STIPULATION TO CONTINUE HEARING ON THE PETITION
                          ON SUPERVISED RELEASE [PROPOSED ORDER]
16
17              IT IS HEREBY STIPULATED and AGREED by and between Nicholas A. Trutanich,

18   United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney, counsel for the
19
     United States of America, and Richard Schonfeld, counsel for offender Mondier Khaira, that the
20
     Revocation Hearing currently scheduled for Tuesday July 11, 2019 at 9:00 a.m., be vacated and
21
22   continued to a date and time convenient to the Court not sooner than 60 days from the current

23   setting.
24
                On June 25, 2019, the magistrate released offender Khaira on bond with conditions pending
25
     the revocation hearing. ECF 10. The conditions include home confinement with location monitoring
26
27   and Soberlink. Id.

28
 1          1.      This Stipulation is entered into because several of the violations alleged are the
 2
     subject of ongoing prosecutions in state court. Offender Khaira requests the opportunity to defend
 3
     the criminal charges in those matters prior to adjudication of the related alleged violations. On June
 4
 5   9, 2019, offender Khaira was charged with Conspiracy to Commit Robbery and other offenses in

 6   State of Nevada vs. Mondier Singh Khaira, Clark County Justice Court Case No. 19F11491A. The
 7
     preliminary hearing in that matter is set for July 30, 2019. On July 30, 2018, offender Khaira was
 8
     charged with Driving under the Influence and another offense in State of Nevada vs. Mondier Singh
 9
10   Khaira, Clark County Justice Court Case No. 18M08084X. The bench trial in that matter is set for

11   August 28, 2019.
12
            2.      That counsel for Defendant has been in communication with Assistant United States
13
     Attorney Daniel Cowhig and there is no objection to the continuance as outlined above;
14
15          3.      That Defendant, Mondier Khaira, does not oppose this continuance; and
16          4.      That the interests of justice and judicial economy are served by the requested relief.
17
            DATED this         day of July, 2019.
18
19   UNITED STATES ATTORNEY                                        CHESNOFF & SCHONFELD

20
                 /s/                                                            /s/
21   NICHOLAS A. TRUTANICH, USA                                    RICHARD A. SCHONFELD, ESQ.
22   DANIEL COWHIG, AUSA                                           Nevada Bar No. 6815
     333 Las Vegas Blvd. South, Suite 500                          520 South Fourth Street
23   Las Vegas, Nevada 89101                                       Las Vegas, Nevada 89101
24   Attorney for Plaintiff                                        Attorney for Defendant, Mondier
                                                                   Khaira
25
26
27
28



                                                       2
 1                                               ORDER
 2
            IT IS HEREBY ORDERED, based upon the stipulation of the parties and the record in this
 3
     case and for good cause shown, that the revocation hearing currently scheduled for Tuesday July 11,
 4
 5   2019 at 9:00 a.m., is vacated and continued to ______________________  at the
                                                    September 16, 2019, at the     hour
                                                                                hour of of ___:___
                                                                                        10:30  a.m.
 6   __.m. in Las Vegas Courtroom _________.
 7      DATED: July 8, 2019.
          IT IS SO ORDERED this July _____, 2019:
 8
 9
                                                          UNITED STATES DISTRICT JUDGE
10   Submitted by:
11      /s/
12   RICHARD A. SCHONFELD, ESQ.
     Nevada Bar # 6815
13   Attorney for Defendant, Mondier Khaira
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     3
